Citation Nr: 1010328	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether the creation of an overpayment of Department of 
Veterans Affairs (VA) improved death pension benefits in the 
amount of $22,298.00 was proper.  

2.  Entitlement to waiver of recovery of an overpayment of VA 
improved death pension benefits in the amount of $22,298.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The Veteran had active service from August 1943 to March 1946 
and from February 1952 to April 1955.  

In November 2002, the VA Debt Management Center informed the 
Appellant in writing of an overpayment of VA improved death 
pension benefits in the amount of $22,298.00 and of her 
appellate and waiver rights.  In November 2002, the Appellant 
submitted a notice of disagreement with the creation of the 
overpayment of VA improved death pension benefits in the 
calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision of the 
Montgomery, Alabama, Regional Office's (RO) Committee on 
Waivers and Compromises (Committee) which denied waiver of 
recovery of overpayment of VA improved death pension benefits 
in the amount of $22,298.00.  In October 2006, the Appellant 
submitted a notice of disagreement.  In April 2008, the RO 
issued a Statement of the Case to the Appellant and her 
accredited representative which addressed solely the issue of 
waiver of the overpayment of VA compensation benefits in the 
calculated amount.  In May 2008, the Appellant submitted an 
Appeal To Board Of Veterans' Appeals (VA Form 9).  In July 
2009, the accredited representative submitted a Motion to 
Advance on the Docket based on advanced age.  In March 2010, 
the Board noted that the Appellant was not age 75 or older 
and denied the accredited representative's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Appellant if further action is required on her part.  




REMAND

The Appellant advances that the alleged overpayment of VA 
improved death pension benefits in the amount of $22,298.00 
was not properly created and any valid debt should be waived.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
Appellant's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

In November 2002, the Appellant submitted a timely notice of 
disagreement with the creation of the overpayment of VA 
improved death pension benefits in the amount of $22,298.00.  
The RO has not issued a Statement of the Case or a 
Supplemental Statement of the Case which addresses the 
Appellant's November 2002 notice of disagreement.  The Court 
has directed that where an appellant has submitted a timely 
notice of disagreement with an adverse decision and the RO 
has not subsequently issued a Statement of the Case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a Statement of the Case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the 
Appellant and her accredited 
representative which contains a full and 
complete discussion of whether the 
overpayment of VA improved death pension 
benefits in the amount of $22,298.00 was 
properly created and all applicable laws 
and regulations.  Specifically, the 
Statement of the Case should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
Appellant.  The Appellant and her 
accredited representative should be given 
the appropriate opportunity to respond to 
the Statement of the Case.  All 
appropriate appellate procedures should 
then be followed.  The Appellant is 
advised that she must complete her appeal 
of this issue by filing a timely 
substantive appeal following the issuance 
of a Statement of the Case.  

2.  The RO/AMC shall then readjudicate 
the issue of entitlement to waiver of 
recovery of the overpayment of VA 
improved death pension benefits in the 
calculated amount of $22,298.00.  If the 
benefit sought on appeal remains denied, 
the Appellant and her accredited 
representative should be issued a 
Supplemental Statement of the Case which 
addresses all relevant actions taken on 
the application to reopen, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the Statement of the Case.  
The Appellant should be given the 
opportunity to respond to the 
Supplemental Statement of the Case.

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

